Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 1 of 23




                                                    EXHIBIT A
        Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 2 of 23




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


  NICKESHA THOMAS and NOAH ZACCO,                      Case No. 7:20-cv-03584-VB
  individually and on behalf of all others
  similarly situated,                                  [PROPOSED] SECOND
                                                       AMENDED CLASS ACTION
                             Plaintiffs,               COMPLAINT AND DEMAND
                                                       FOR JURY TRIAL
            v.

  MERCY COLLEGE,

                              Defendant.


       Plaintiffs Nickesha Thomas and Noah Zacco (“Plaintiffs”) bring this action on behalf of

themselves and all others similarly situated against Defendant Mercy College (“Mercy” or

“Defendant”). Plaintiffs make the following allegations pursuant to the investigation of counsel

and based upon information and belief, except as to the allegations specifically pertaining to

themselves, which are based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.        This is a class action lawsuit on behalf of all people who paid tuition and fees for

the Spring 2020 academic semester at Mercy, and who, because of Defendant’s response to the

Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education for

which they paid, and/or the services for which their fees paid, without having their tuition and

fees refunded to them.

       2.        Mercy is one of New York’s most preeminent colleges, with an enrollment of

over 11,000 students. Mercy has five different schools (Business, Education, Health & Natural

Sciences, Liberal Arts, and Social & Behavior Sciences), and offers 90 different undergraduate,

graduate degree and certificate programs.
        Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 3 of 23




       3.      Plaintiffs and Defendant entered into a contractual agreement where Plaintiffs

would provide payment in the form of tuition and fees and Defendant, in exchange, would

provide in-person educational services, experiences, opportunities, and other related services to

Plaintiffs and Class Members. The terms of the contractual agreement where set forth in

publications from Defendant, including but not limited to Mercy’s Spring Semester 2020 Course

Catalog,1 Course Bulletin,2 and Class Schedule Search.3

       4.      When Plaintiffs and Class Members sought to enter into a contractual agreement

with Defendant for the provision of educational services for the Spring Semester 2020, Plaintiffs

and Class Members viewed the Course Catalog, Course Bulletin, and Class Schedule Search to

make specific course selections prior to registering and paying for selected courses.

       5.      The Course Catalog provided Plaintiffs and Class Members with information

regarding the courses offered, including a description of each course. Nowhere within the

Course Catalog is it indicated that in-person classes were to be taught remotely. Similarly,

Defendant’s Course Bulletin shows each course offered for the Spring 2020 semester, along with

the courses’ campus location, meeting time, and the format in which the course was to be held.

Exemplars of the Spring 2020 Course Bulletin are pasted below:




1
  http://catalog.mercy.edu/index.php?catoid=3
2
  https://www.mercy.edu/academics/sites/www.mercy.edu.academics/files/basicpage/documents
/2020%20Spring%20UG%20CB%20NEW%203_11_2020.pdf
3
  https://ssb-prod.ec.mercy.edu/pls/PROD/bwckgens.p_proc_term_date


                                                 2
           Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 4 of 23




       6.      Thus, fully online classes are clearly designated as such, and so are in-person

classes.

       7.      Indeed, prior to registering for classes, Defendant’s Class Schedule Search

specifically allows for students to search for classes to enroll in based on “Instructional Method,”

which specifically includes an option for “In-Person On-Campus,” as seen below:




                                                 3
          Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 5 of 23




         8.     Other publications from Defendant reference the in-person nature of the Spring

Semester 2020 course offerings, including course specific syllabi, Class Schedule Listings, and

Defendant’s Faculty Handbook.4

         9.     Course specific syllabi include, among other items, the physical on-campus

location where the class will meet in person, along with the building number, building room,

professor, dates, and times of instruction. Similarly, Class Schedule Listings confirm the in-

person on-campus nature of classes, as shown in the example below:




4
    https://www.mercy.edu/sites/default/files/2019_Faculty_Handbook_amended_2020.pdf


                                                4
          Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 6 of 23




         10.    Defendant’s Faculty Handbook also reinforces the in-person nature of instruction

by providing that “[f]aculty are required to be reasonably available to students outside the

classroom for purposes of assisting them with coursework and providing academic advisement.

Such access may involve a combination of office hours, responsiveness to e‐mail, and presence

on campus.”5 It also provides that a faculty member’s outside employment “cannot conflict with

one’s paramount obligations to students, colleagues, and the College, including, but not limited

to, teaching, office hours, advising, scholarship as applicable, active committee and other service

to the academic unit, the school, and the College.” Id. Mercy’s Faculty Handbook also states

that “[l]ecturers are responsible for all aspects of teaching their assigned course(s), as well as for

keeping office hours, student advising, attendance at department, school, and College meetings,

and related activities.” Id.

         11.    On March 10, 2020, Mercy announced that because of the global COVID-19

pandemic, classes would be cancelled March 11 through March 15, 2020 and that classes would

resume thereafter remotely starting Monday, March 16.6




5
    mercy.edu/sites/default/files/2019_Faculty_Handbook_amended_2020.pdf
6
    https://www.mercy.edu/about-mercy/messages-mercy-college-coronavirus#panel


                                                  5
         Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 7 of 23




       12.       The cancellation of these classes, in effect, deprived students of a full week of

instruction that Defendant had agreed to provide as specific on the Spring Semester 2020

calendar.7 The academic year was not proportionately extended to compensate students for the

lost instruction for which they paid.

       13.       On March 18, 2020 Mercy announced that classes would be conducted online

through the remainder of the Spring 2020 semester, and that Residential Housing was to close

March 29 through the end of the Spring 2020 semester.8

       14.       Mercy has not held any in-person classes since March 10, 2020. Classes that have

continued have only been offered in an online format, with no in-person instruction. Mercy did

not provide in-person education, experiences, or related services for approximately 50% of the

Spring Semester 2020.

       15.       As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiffs and the putative

class contracted and paid for. The online learning options being offered to Mercy students are

subpar in practically every aspect, from the lack of facilities, materials, and access to faculty.

Students have been deprived of the opportunity for collaborative learning and in-person

dialogue, feedback, and critique. The remote learning options are in no way the equivalent of the

in-person education that Plaintiffs and the putative class members contracted and paid for.

       16.       Nonetheless, Mercy has not refunded any tuition or mandatory fees for the Spring

2020 semester.

       17.       Plaintiffs and the putative class are therefore entitled to a pro-rata refund of



7
  https://www.mercy.edu/sites/default/files/cpdocs/Spring2020UGGradAcademicCalendar_0213
2020-FINAL_1.pdf
8
  Id.


                                                    6
         Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 8 of 23




tuition and fees for in-person educational services, facilities, access and/or opportunities that

Defendant has not provided. Even if Defendant did not have a choice in cancelling in-person

classes, it nevertheless has improperly retained funds for services it is not providing.

       18.     Plaintiffs seek, for themselves and Class members, Defendant’s disgorgement of

the pro-rated portion of tuition and fees, proportionate to the amount of time that remained in the

Spring Semester 2020 when classes moved online and campus services ceased being provided.

Plaintiffs seek a return of these amounts on behalf of themselves and the Class as defined below.

                                             PARTIES

       19.     Plaintiff Nickesha Thomas is a citizen of New York. Ms. Thomas is an

undergraduate student at Mercy pursuing a Bachelor’s Degree in Nursing. The Nursing program

at Mercy relies extensively on in-person instruction, peer collaboration, and access to Mercy’s

facilities. None of these resources are available to Ms. Thomas while in-person classes are

suspended. Ms. Thomas paid approximately $6,907 in tuition and fees to Defendant for the

Spring 2020 semester. Ms. Thomas has not been provided a refund of any tuition monies paid,

despite the fact that in-person classes have not been held since March 10, 2020. Ms. Thomas has

also not been provided a refund of all fees, despite the fact that she paid a $430 CNR General

Student Fee, a $1,072 CNR Nursing Exam Fee, and a $213 CNR Student Activity Fee. The

General Student Fee and Student Activity Fee, in particular, are meant to support and provide

access to in-person, on-campus experiences, facilities, events, etc., that Plaintiffs and Class

Members no longer had access to after March 11, 2020.

       20.     Plaintiff Noah Zacco is a citizen of New York. For the Spring 2020 semester at

Mercy, Mr. Zacco was enrolled as an undergraduate student pursuing a Bachelor’s Degree in

Criminal Justice. The Criminal Justice program at Mercy relies extensively on in-person




                                                  7
        Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 9 of 23




instruction, peer collaboration, and access to Mercy’s facilities. None of these resources are

available to Mr. Zacco while in-person classes are suspended. Mr. Zacco paid approximately

$5,000 in tuition and fees to Defendant for the Spring 2020 semester. Mr. Zacco has not been

provided a refund of any tuition monies paid, despite the fact that in-person classes have not

been held since March 10, 2020.

       21.     Prior to beginning the Spring 2020 semester, and prior to paying tuition and fees,

Plaintiffs consulted the Course Catalog, Course Bulletin, and Class Schedule Search and enrolled

in courses for the Spring 2020 semester. In consulting these documents, Plaintiffs understood

and believed that every course in-person course in which they enrolled was to be taught in-

person. Plaintiffs’ understanding and belief was based on the course specifying an on-campus

location where the course would be taught in addition to the “Instructional Method” specifying

“In-Person On-Campus.” This was reinforced by course specific syllabi and Class Schedule

Listings issued by Defendant, which again confirmed which classes were to be held “In-Person

On-Campus.” Thus, the in-person nature of the courses was part of the benefit of the bargain,

and Plaintiffs would not have paid as much, if any, tuition and fees for the Spring 2020 semester

at Mercy had they known that the courses would not, in fact, be taught in-person.

       22.     Defendant Mercy College is a private college with its principal place of business

at 555 Broadway, Dobbs Ferry, New York 10522.

                                JURISDICTION AND VENUE

       23.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendant, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of




                                                 8
         Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 10 of 23




interest and costs.

        24.         This Court has personal jurisdiction over Defendant because it is headquartered in

this District, and many of the acts and transactions giving rise to this action occurred in this

District.

        25.         Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, and because Defendant is

a resident of this District. Specifically, the contract that is the subject of this action was formed

in this District.

                                      FACTUAL ALLEGATIONS

Plaintiffs And Class Members Paid Tuition And Fees For Spring Semester 2020

        26.         Plaintiffs and Class members are individuals who paid the cost of tuition and

other fees for the Spring 2020 Semester at Mercy.

        27.         Spring Semester 2020 classes at Mercy began on or about January 22, 2020.

Classes and final exams for the semester are scheduled for end on or around May 13, 2020.

        28.         Plaintiffs and Class members paid the cost of tuition for the Spring Semester

2020. They also paid other fees associated with the Spring Semester 2020.

        29.         Undergraduate tuition costs at Mercy for the Spring 2020 Semester are

approximately $9,467.00. Mercy also offers a host of Graduate programs, which range from

$867.00 to $1,030.00 per credit, excluding mandatory fees.

        30.         Fees paid by Mercy students vary based on program of study and whether

undergraduate or graduate, but are at minimum hundreds of dollars per semester.

        31.         The tuition and fees described in the paragraph above is provided by way of

example; total damage amounts – which may include other fees that are not listed herein but that




                                                     9
         Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 11 of 23




were not refunded – will be proven at trial.

In Response To COVID-19, Mercy Closed Campuses And Cancelled All In-Person Classes

         32.   On March 11, 2020, Mercy announced that because of the global COVID-19

pandemic, beginning Monday, March 16 all classes would be held remotely until at least March

22, 2020. In a follow-up announcement on March 18, 2020, Mercy announced that the

remainder of the Spring 2020 Semester would be held remotely.

         33.   Since March 10, 2020, Mercy has not held any in-person classes. The closure of

Mercy’s campuses has been extended through the end of Spring Semester 2020. Classes that

have continued have only been offered in an online format, with no in-person instruction. Even

classes for students with concentrations in areas where in-person instruction is especially crucial

(such as music, theatre, nursing, and the sciences) have only had access to minimum online

education options.

         34.   As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiffs and the putative

class contracted and paid for. Plaintiffs and the putative class are therefore entitled to a refund of

all tuition and fees for services, facilities, access and/or opportunities that Defendant has not

provided. Even if Defendant did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

         35.   Plaintiffs and members of the Class did not choose to attend an online institution

of higher learning, but instead chose to attend Defendant’s institution and enroll on an in-person

basis.

         36.   Defendant markets the Mercy on-campus experience as a benefit of enrollment on

Mercy’s website:




                                                  10
        Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 12 of 23




       37.     The online learning options being offered to Mercy students are subpar in

practically every aspect and a shadow of what they once were, from the lack of facilities,

materials, and access to faculty. Students have been deprived of the opportunity for

collaborative learning and in-person dialogue, feedback, and critique.

       38.     The remote learning options are in no way the equivalent of the in-person

education putative class members contracted and paid for. The online education being provided

is not even remotely worth the amount charged class members for Spring Semester 2020 tuition.

That is clear from the fact that in-person instruction on a per credit basis is significantly higher

than what Mercy charges per credit for its online degree programs.

       39.     For instance, a fully-online RN to BSN program at Mercy costs approximately

$437 per credit, which is about half the cost per credit for the in-person RN to BSN program.



                                                  11
        Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 13 of 23




       40.     The tuition and fees for in-person instruction at Mercy are higher than tuition and

fees for online programs because such costs cover not just the academic instruction, but

encompass an entirely different experience which includes but is not limited to:

                    •   Face to face interaction with professors, mentors, and peers;

                    •   Access to facilities such as libraries, laboratories, computer labs, and
                        study room;

                    •   Student governance and student unions;

                    •   Extra-curricular activities, groups, intramural sports, etc.;

                    •   Student art, cultures, and other activities;

                    •   Social development and independence;

                    •   Hands on learning and experimentation;

                    •   Networking and mentorship opportunities.

       41.     Through this lawsuit Plaintiffs seek, for themselves and Class members,

Defendant’s disgorgement of the pro-rated portion of tuition and fees, proportionate to the

amount of time that remained in the Spring Semester 2020 when classes moved online and

campus services ceased being provided. Plaintiffs seek return of these amounts on behalf of

themselves and the Class as defined below.

                                         CLASS ALLEGATIONS

       42.     Plaintiffs seek to represent a class defined as all people who paid Mercy Spring

Semester 2020 tuition and/or fees for in-person educational services that Mercy failed to provide,

and whose tuition and fees have not been refunded (the “Class”). Specifically excluded from the

Class are Defendant, Defendant’s officers, directors, agents, trustees, parents, children,

corporations, trusts, representatives, employees, principals, servants, partners, joint ventures, or

entities controlled by Defendant, and their heirs, successors, assigns, or other persons or entities


                                                  12
        Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 14 of 23




related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge

assigned to this action, and any member of the judge’s immediate family.

       43.         Plaintiffs also seek to represent a subclass consisting of Class members who

reside in New York (the “Subclass”).

       44.         Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

amendment or amended complaint.

       45.         Numerosity. The members of the Class and Subclass are geographically

dispersed throughout the United States and are so numerous that individual joinder is

impracticable. Upon information and belief, Plaintiffs reasonably estimate that there are tens of

thousands of members in the Class and Subclass. Although the precise number of Class

members is unknown to Plaintiffs, the true number of Class members is known by Defendant and

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through the distribution records of Defendant and third-party

retailers and vendors.

       46.         Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and Subclass and predominate over

any questions affecting only individual Class members. These common legal and factual

questions include, but are not limited to, the following:

             (a)      whether Defendant accepted money from Class and Subclass members in

                      exchange for the promise to provide services;

             (b)      whether Defendant has provided the services for which Class and Subclass

                      members contracted; and




                                                   13
        Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 15 of 23




             (c)      whether Class and Subclass members are entitled to a refund for that portion

                      of the tuition and fees that was contracted for services that Defendant did not

                      provide.

             (d)      whether Defendant has unlawfully converted money from Plaintiffs, the Class

                      and Subclass; and

             (e)      whether Defendant is liable to Plaintiffs, the Class, and Subclass for unjust

                      enrichment.

       47.         Typicality. Plaintiffs’ claims are typical of the claims of the other members of

the Class in that, among other things, all Class and Subclass members were similarly situated and

were comparably injured through Defendant’s wrongful conduct as set forth herein. Further,

there are no defenses available to Defendants that are unique to Plaintiffs.

       48.         Adequacy of Representation. Plaintiffs will fairly and adequately protect the

interests of the Class and Subclass. Plaintiffs have retained counsel that is highly experienced in

complex consumer class action litigation, and Plaintiffs intend to vigorously prosecute this action

on behalf of the Class and Subclass. Furthermore, Plaintiffs have no interests that are

antagonistic to those of the Class or Subclass.

       49.         Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendant. It would, thus, be virtually

impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, even if Class or Subclass members could afford

such individualized litigation, the court system could not. Individualized litigation would create




                                                    14
        Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 16 of 23




the danger of inconsistent or contradictory judgments arising from the same set of facts.

Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

       50.         In the alternative, the Class and Subclass may also be certified because:

             (a)      the prosecution of separate actions by individual Class and Subclass members

                      would create a risk of inconsistent or varying adjudications with respect to

                      individual Class members that would establish incompatible standards of

                      conduct for the Defendant;

             (b)      the prosecution of separate actions by individual Class and Subclass members

                      would create a risk of adjudications with respect to them that would, as a

                      practical matter, be dispositive of the interests of other Class members not

                      parties to the adjudications, or substantially impair or impede their ability to

                      protect their interests; and/or

             (c)      Defendant has acted or refused to act on grounds generally applicable to the

                      Class as a whole, thereby making appropriate final declaratory and/or

                      injunctive relief with respect to the members of the Class as a whole.

                                              COUNT I
                                        Breach Of Contract
                                (On Behalf Of The Class And Subclass)

       51.         Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.




                                                    15
          Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 17 of 23




          52.   Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

          53.   Plaintiffs and Defendant entered into a contractual relationship where Plaintiffs

would provide payment in the form of tuition and fees, and Defendant, in exchange, would

provide in-person educational services, experiences, opportunities, and other related services.

The terms of the parties’ contractual relationship are set forth in publications from Defendant,

including the Spring Semester 2020 Course Catalog, Course Bulletin, and Class Schedule

Search.

          54.   When Plaintiffs and Class Members sought to enter into a contractual agreement

with Defendant for the provision of educational services for the Spring Semester 2020, Plaintiffs

and Class Members viewed the Course Catalog, Course Bulletin, and Course Schedule Search to

make specific course selections prior to registering and paying tuition and fees for those selected

courses. Defendant’s Course Catalog, Course Bulletin, and Class Schedule Search constitute an

offer to enter a contractual agreement.

          55.   The Course Catalog, Course Bulletin, and Class Schedule Search provided

Plaintiffs and Class Members with information regarding the courses offered, the instructor, the

days and times during which the courses would be held, and the physical on-campus location in

which the courses would be held. Indeed, the Class Schedule Search allowed students to search

and register for classes based on “Instructional Method: In-Person On-Campus.” And the Course

Bulletin designated classes as “CLA” to mean in-class instruction, whereas other classes were

designated “ONL” to mean fully online.

          56.   Through the admission agreement and payment of tuition and fees, Plaintiffs and

each member of the Class and Subclass entered into a binding contract with Defendant.




                                                 16
          Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 18 of 23




          57.   As part of the contract, and in exchange for the aforementioned consideration,

Defendant promised to provide certain services, all as set forth above. Plaintiffs, Class, and

Subclass members fulfilled their end of the bargain when they paid monies due for Spring

Semester 2020 tuition. Tuition for Spring Semester 2020 was intended to cover in-person

educational services from January through May 2020. In exchange for tuition monies paid, Class

and Subclass members were entitled to in-person educational services through the end of the

Spring Semester.

          58.   Defendant materially breached the parties’ contractual agreement by failing to

provide in-person education services for the entirety of the Spring Semester 2020. The

provisions of the contract breached by Defendant include, but are not limited to, the provision

setting forth the details of in-person educational services as described in the Spring Semester

2020 Course Catalog, Course Bulletin, and Class Schedule Search. These materials indicated

that in-person classes would be administered in an in-person, on-campus setting. These

materials did not make any reference to the administration of in-person courses in an online

format.

          59.   Defendant has failed to provide the contracted for services and has otherwise not

performed under the contract as set forth above. Defendant has retained monies paid by

Plaintiffs and the Class for their Spring Semester 2020 tuition and fees, without providing them

the benefit of their bargain.

          60.   Plaintiffs and members of the Class and Subclass have suffered damage as a

direct and proximate result of Defendant’s breach, including but not limited to being deprived of

the education, experience, and services to which they were promised and for which they have

already paid.




                                                17
        Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 19 of 23




       61.     As a direct and proximate result of Defendant’s breach, Plaintiffs, the Class, and

Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but no

be limited to reimbursement of certain tuition, fees, and other expenses that were collected by

Defendant for services that Defendant has failed to deliver. Defendant should return the pro-

rated portion of any Spring Semester 2020 tuition and fees for education services not provided

since Mercy has not held in-person classes since March 11, 2020.

       62.     Defendant’s performance under the contract is not excused due to COVID-19.

Indeed, Defendant should have refunded the pro-rated portion of any education services not

provided. Even if performance was excused or impossible, Defendant would nevertheless be

required to return the funds received for services it will not provide.

       63.     Therefore, Defendant should return a pro-rata share of the tuition and fees paid by

Plaintiffs and Class Members that relate to those in-person educational services that were not

provided after Mercy suspended in-person classes on or around March 11, 2020. In-person

educational services were not provided for approximately 50% of the Spring Semester 2020.

                                          COUNT II
                                      Unjust Enrichment
                             (On Behalf Of The Class And Subclass)

       64.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       65.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       66.     Plaintiffs and members of the Class and Subclass conferred a benefit on

Defendant in the form of monies paid for Spring Semester 2020 tuition and other fees in

exchange for certain service and promises. Tuition for Spring Semester 2020 was intended to




                                                 18
        Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 20 of 23




cover in-person educational services from January through May 2020. In exchange for tuition

monies paid, Class members were entitled to in-person educational services through the end of

the Spring Semester.

        67.     Defendant voluntarily accepted and retained this benefit by accepting payment.

        68.     Defendant has retained this benefit, even though Defendant has failed to provide

the education, experience, and services for which the tuition and fees were collected, making

Defendant’s retention unjust under the circumstances. Accordingly, Defendant should return the

pro-rated portion of any Spring Semester 2020 tuition and fees for education services not

provided since Mercy shut down on March 11, 2020.

        69.     It would be unjust and inequitable for Defendant to retain the benefit, and

Defendant should be required to disgorge this unjust enrichment.

        70.     Defendant should be required to disgorge all profits resulting from such

overpayments and establish a constructive trust from which Plaintiffs and Class Members may

seek restitution.


                                          COUNT III
                                          Conversion
                             (On Behalf Of The Class And Subclass)

        71.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

        72.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

        73.     Plaintiffs and members of the Class and Subclass have an ownership right to the

in-person educational services they were supposed to be provided in exchange for their Spring

Semester 2020 tuition and fee payments to Defendant.



                                                 19
        Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 21 of 23




       74.     Defendant intentionally interfered with the rights of Plaintiffs, the Class, and

Subclass when it moved all classes to an online format and discontinued in-person educational

services for which tuition and fees were intended to pay.

       75.     Plaintiffs and members of the Class and Subclass demand the return of the pro-

rated portion of any Spring Semester 2020 tuition and fees for education services not provided

since Mercy suspended in-person classes on or around March 11, 2020.

       76.     Defendant’s retention of the fees paid by Plaintiffs and members of the Class and

Subclass without providing the educational services for which they paid, deprived Plaintiffs,

Class and Subclass members of the benefits for which the tuition and fees paid.

       77.     This interference with the services for which Plaintiffs and members of the Class

and Subclass paid damaged Plaintiffs and Class members in that they paid tuition and fees for

services that will not be provided.

       78.     Plaintiffs, Class and Subclass members are entitled to the return of pro-rated

portion of any Spring Semester 2020 tuition and fees for education services not provided since

Mercy shut down on March 11, 2020.

                                             COUNT IV
                                      Money Had And Received
                                (On Behalf Of The Class And Subclass)

       79.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       80.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       81.     Plaintiffs and members of the Class and Subclass paid monetary funds to

Defendant for tuition and fees for the Spring Semester 2020.




                                                20
        Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 22 of 23




       82.     Defendant has retained the monies paid by Plaintiffs and members of the Class

and Subclass for the Spring Semester 2020 while not providing in-person educational services,

activities, opportunities, resources, and facilities for which those monies were paid.

       83.     Defendant is in possession of and holds money that belongs to Plaintiffs and the

members of the Class and Subclass in equity and good conscience.

       84.     Defendant has been unjustly enriched by its retention of the funds Plaintiffs and

the members of the Class and Subclass paid Defendant for tuition and fees, and it is

unconscionable for Defendant to retain funds to which it is not entitled.

       85.     Defendant’s unlawful retention of Plaintiffs’ and Class Members’ and Subclass

Members’ funds has damaged Plaintiffs and the members of the Class. Defendant owes

Plaintiffs and members of the Class and Subclass for money had and received, including, but not

limited to, the amount of Plaintiffs’ and Class Members’ and Subclass Members’ pro-rated

tuition and fees for the Spring Semester 2020

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

seeks judgment against Defendant, as follows:

               (a)     For an order certifying the Class and Subclass under Rule 23 of the
                       Federal Rules of Civil Procedure and naming Plaintiffs as representatives
                       of the Class and Subclass and Plaintiffs’ attorneys as Class Counsel to
                       represent the Class and Subclass;

               (b)     For an order finding in favor of Plaintiffs and the Class and Subclass on all
                       counts asserted herein;

               (c)     For compensatory and punitive damages in amounts to be determined by
                       the Court and/or jury;

               (d)     For prejudgment interest on all amounts awarded;

               (e)     For an order of restitution and all other forms of equitable monetary relief;



                                                 21
       Case 7:20-cv-03584-VB Document 27-1 Filed 10/27/20 Page 23 of 23




              (f)     For injunctive relief as pleaded or as the Court may deem proper; and

              (g)     For an order awarding Plaintiffs and the Class and Subclass her reasonable
                      attorneys’ fees and expenses and costs of suit.

                              DEMAND FOR TRIAL BY JURY

      Plaintiffs demand a trial by jury of any and all issues in this action so triable of right.



Dated: October 27, 2020                       Respectfully submitted,

                                              BURSOR & FISHER, P.A.

                                              By:     /s/ Philip L. Fraietta
                                                         Philip L. Fraietta

                                              Philip L. Fraietta
                                              Alec M. Leslie
                                              888 Seventh Avenue
                                              New York, NY 10019
                                              Telephone: (646) 837-7150
                                              Facsimile: (212) 989-9163
                                              Email: pfraietta@bursor.com
                                                      aleslie@bursor.com

                                              BURSOR & FISHER, P.A.
                                              Sarah N. Westcot (pro hac vice app. forthcoming)
                                              2665 S. Bayshore Drive, Suite 220
                                              Miami, FL 33133
                                              Telephone: (305) 330-5512
                                              Facsimile: (305) 676-9006
                                              Email: swestcot @bursor.com

                                              Attorneys for Plaintiff




                                                22
